DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted January 19, 2019.  Claims 1 – 28 are pending.  This Application is a continuation of and claims the benefit of U.S. Non-Provisional Patent Application No. 15/875,763 filed January 19, 2018, which is a continuation of and claims the benefit of U.S. Non-Provisional Patent Application No. 14/703,362 filed May 4, 2015, which is a continuation of and claims the benefit of U.S. Non-Provisional Patent Application 14/208,864 filed March 13, 2014, which is a continuation of and claims the benefit of U.S. Non-Provisional Patent Application No. 13/954,310 filed July 30, 2013, which is a continuation of and claims the benefit of U.S. Non-Provisional Patent Application No. 13/527,924 filed June 20, 2012, which is a continuation of and claims the benefit of U.S. Non-Provisional Patent Application No. 12/684,289 filed January 8, 2010, which is a continuation of and claims the benefit of U.S. Non-Provisional Patent Application No. 12/069,468 filed February 11, 2008, which is a continuation of and claims the benefit of Non-Provisional Patent Application No. 09/726,475 filed November 30, 2000, which further claims the benefit of U.S. Provisional Application No. 60/168,106 filed November 30, 1999. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 28 of U.S. Patent No. 7,664,661. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and the granted patent teach using at least one of the monitors to simulate a digital graphical representation of a patient’s manual master folder.  In addition, claims 1 – 28 are identical to claims 1 – 28 in application 15/875,763 (now abandoned).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are drawn to a method, apparatus, and system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 15, 16, and 17 recite generating a graphical representation of a patient’s manual master folder, generating data fields (including patient information, medical procedures information, and radiologist information), providing information and links to radiology reports and images, display the information in the folder, and access the folder to display a radiology image from a radiology procedure to permit diagnosis.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a radiologist and patient imaging files. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a computer and a plurality of monitors interfaced with the computer”, “digital graphical representation”, “software application”, “electronic layout”, “computer memory”, and “a plurality of monitors” are additional elements that are recited at a high level of generality (e.g., “providing a system that includes a computer and a plurality of monitors interfaced with the computer, each monitor for displaying an image”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “providing a system that includes a computer and a plurality of monitors interfaced with the computer, each monitor for displaying an image” language is merely providing a computer system). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0006] With the present invention, a plurality of computer monitors are provided for displaying various images. At least one of the monitors simulates a radiology "light box", rota viewer, or like device for displaying electronic radiology images.
[0007] At least one of the monitors is used to display a digital graphical representation of a patient's folder, namely a digital master folder.
[0008] A hyperlink is used to open the report and to open different "pages" of the pati0nt's master folder.  
[0012] In another embodiment, a track ball device such as a computer mouse can be used to open the patient's master folder or "pages" contained within the folder.
[0011] In another embodiment, the radiologist/user is provided with a combination microphone/track ball device that enables the radiologist or user to open the patient's master folder or components thereof using either voice activated commands or the track ball device. A touch screen device hyperlink 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 14 and 18 – 28 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Prior Art Status
As per the prior art status of claims 1-28, the closest prior art of record does not teach generating by a software application the digital graphical representation of the patient’s manual master folder as an image on the monitor designed for use as a graphical user interface by the radiologist. However, a final determination on patentability will be made in light of Applicant’s response to pending rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTINE K RAPILLO/Examiner, Art Unit 3626